Exhibit 10.17

SUMMARY OF INDEPENDENT DIRECTOR COMPENSATION POLICY

The Addus HomeCare Corporation (the “Corporation”) independent director
compensation policy provides that independent directors receive an annual
retainer of $45,000 for service on the Corporation’s board of directors,
$1,500 per in person scheduled board meeting (whether attended in person or
telephonically) and $750 per telephonic board meeting.

The chairman of the Corporation’s board of directors receives an additional
annual retainer of $20,000. The chairmen of the Corporation’s audit committee,
compensation committee and nominating and corporate governance committee receive
an additional annual retainer of $15,000, $10,000 and $7,500, respectively.
Independent directors who serve on the audit committee receive $1,500 per audit
committee meeting attended and independent directors who serve on other
committees receive $1,000 per committee meeting attended. Independent directors
are also reimbursed for reasonable expenses incurred in attending board of
directors meetings, committee meetings and stockholder meetings.

In addition, each independent director is entitled to receive an annual grant of
restricted shares of the Corporation’s common stock valued at $40,000, which
shall be awarded following the Corporation’s annual meeting each year beginning
with the Corporation’s 2016 annual meeting. Each grant of restricted stock to an
independent director shall vest on the first anniversary of the date of
issuance.

The foregoing independent director compensation is effective March 1, 2016 and
is subject to review and adjustment on the recommendation of the Corporation’s
nominating and corporate governance committee.